                                                                                      FILED
                                                                             2019 Aug-19 AM 09:44
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         EASTERN DIVISION

DAMON ODEN,                             )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )   Case No. 1:17-cv-00891-KOB-HNJ
                                        )
SHERIFF JIMMY KILGOR, et al.,           )
                                        )
      Defendants.                       )

                         MEMORANDUM OPINION

      The magistrate judge filed a report on July 1, 2019, construing the

defendants’ motion for summary judgment as a motion to dismiss and

recommending the motion be granted and the claims be dismissed without

prejudice pursuant to 42 U.S.C. § 1997e(a) for failing to exhaust administrative

remedies. (Doc. 43). Although the parties were advised of their right to file

specific written objections within fourteen days, the court has received no

objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court hereby ADOPTS the

magistrate judge’s report and ACCEPTS his recommendation. Accordingly, the

defendants’ motion to dismiss is due to be granted and the plaintiff’s claims are
due to be dismissed without prejudice pursuant to 42 U.S.C. § 1997e(a) for failing

to exhaust administrative remedies.

      The court will enter a separate Final Order.

      DONE and ORDERED this 19th day of August, 2019.




                                      ____________________________________
                                      KARON OWEN BOWDRE
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                         2
